DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Pant et al. (US Patent Publication No. 2017/0344174; hereinafter Pant).
With reference to claim 1, Han discloses a display device (100) with a built-in touch sensor (110) (see paragraph 28; Fig. 1), the display device having a display unit provided with K (K is an integer of 4 or more) sensor electrodes (112, 114) for touch detection arranged in a matrix (110) (see paragraph 28; Fig. 1), the display device (100) comprising: 
a plurality of analog front ends (300, 400) for processing detection signals obtained from the K sensor electrodes (see paragraphs 59-60; Fig. 1); 
a grouping unit (200) configured to perform:
first grouping processing (300) for electrically connecting each P (P is an integer of 2 or more and K/2 or less) sensor electrodes arranged side by side in a first direction such that each group includes of the P sensor electrodes (see paragraphs 35, 51, 53 Figs. 1, 3, 7, 8), and 
second grouping processing (400) for electrically connecting each Q (Q is an integer of 2 or more and K/2 or less) sensor electrodes arranged side by side in a second direction orthogonal to the first direction such that each group includes of the Q sensor electrodes (see paragraphs 35, 51, 53 Figs. 1, 3, 7, 8); and 

 wherein in the first grouping processing (300) and the second grouping processing (400), the grouping unit connects sensor electrodes included in each group to an analog front end that is different from analog front ends to which sensor electrodes included in another group are connected (see paragraphs 35, 51, 53 Figs. 1, 3, 7, 8).
While disclosing all that is required as explained above, Han fails to specifically disclose electrically connecting the sensor electrodes in a first direction or a second direction as recited.
Pant discloses position-based sensing system having a touch screen (220) is capable of receiving input from a finger (203) or a stylus device (205), touch sensing circuitry, and touch pixels (326, 327), wherein the system includes a position detection processing unit configured to determine whether the K sensor electrodes are touched and specify a touched positioned, wherein each sensor electrode is electrically connected to another sensor electrode[s] arranged side by side in the first direction when performing the first grouping processing and is electrically connected to another sensor electrode[s] arranged side by side in the second direction when performing the second grouping processing (see paragraphs 58-59; Figs. 9A-C), and when a detection target is a predetermined operation means except for a finger, by sequentially performing the first grouping processing and the second grouping processing by the grouping unit, whether the K sensor electrodes are touched is determined by the position detection processing unit and the touched position is specified by the position detection processing unit (see paragraphs (61-62; Fig. 10).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a grouping process similar to that which is taught by Pant to be carried out in a device similar to that which is taught by Han to thereby improve detection position with less power consumption (see paragraphs 63-64).
 
With reference to claim 7, Han discloses all that is required as explained above to the display device according to claim 1, and further discloses that the grouping unit (200) includes a switching circuit unit (2100-2400) for switching connection relationship between the K sensor electrodes (112, 114) and the plurality of analog front ends (300, 400) (see paragraphs 35, 38; Figs. 1, 3), and a switching control unit (210, 220) configured to control operation of the switching circuit unit (see paragraphs 39, 44; Fig. 3). 

With reference to claim 8, Han discloses all that is required as explained above to the display device according to claim 7, and further 

With reference to claim 10, Han discloses all that is required as explained above to the display device according to claim 1, and further discloses that the display unit (100) includes a pixel electrode for being applied with a voltage in accordance with a display image (see paragraphs 31, 33), and a common electrode provided facing the pixel electrode, and the K sensor electrodes are shared with the common electrode (see paragraphs 32, 34). 

With reference to claim 11, Han discloses a drive method for a display device (100) with a built-in touch sensor (110) (see paragraph 28; Fig. 1), 
a first grouping (300) by electrically connecting each P (P is an integer of 2 or more and K/2 or less) sensor electrodes arranged side by side in a first direction such that each group is made up of the P sensor electrodes (see paragraphs 35, 51, 53 Figs. 1, 3, 7, 8); 
a second grouping (400) by electrically connecting each Q (Q is an integer of 2 or more and K/2 or less) sensor electrodes arranged side by side in a second direction orthogonal to the first direction such that each group is made up of the Q sensor electrodes (see paragraphs 35, 51, 53 Figs. 1, 3, 7, 8); and 
a position detection step by determining whether the K sensor electrodes are touched and specifying a touched position, based on outputs from the plurality of analog front ends (see paragraph 61), 
wherein in the first grouping (300) and the second grouping (400), sensor electrodes included in each group are connected to an analog front end that is different from analog front ends to which sensor electrodes included in another group are connected (see paragraphs 35, 51, 53 Figs. 1, 3, 7, 8).

Pant discloses position-based sensing system having a touch screen (220) is capable of receiving input from a finger (203) or a stylus device (205), touch sensing circuitry, and touch pixels (326, 327), wherein the system includes a position detection processing unit configured to determine whether the K sensor electrodes are touched and specify a touched positioned, wherein each sensor electrode is electrically connected to another sensor electrode[s] arranged side by side in the first direction when performing the first grouping processing and is electrically connected to another sensor electrode[s] arranged side by side in the second direction when performing the second grouping processing (see paragraphs 58-59; Figs. 9A-C), and when a detection target is a predetermined operation means except for a finger, by sequentially performing the first grouping processing and the second grouping processing by the grouping unit, whether the K sensor electrodes are touched is determined by the position detection processing unit and the touched position is specified by the position detection processing unit (see paragraphs (61-62; Fig. 10).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a grouping process similar to that which is taught by Pant to be carried out in a device similar to that which is taught by Han to .


Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Han and Pant as applied to claim 1 above, and further in view of Bae et al. (US Patent Publication No. 2018/0113559; hereinafter Bae).
With reference to claim 2, Han discloses all that is required as explained with reference to the display device according to claim 1, wherein Han further discloses that the grouping unit does not perform the first grouping processing (300) and the second grouping processing (400) when a detection target is a finger (in teaching using either the first touch sensing or second touch sensing processing; see paragraphs 59-60; Figs. 7-8).
While disclosing the first and second grouping processing as explained above, Han fails to disclose processing using both the first grouping and the second grouping as recited.
Bae discloses a touch display device capable of first and second group processing (in teaching multiple input types; see paragraphs 119; Fig. 1) performs the first grouping processing and the second grouping processing when the detection target is a stylus pen (see paragraph 169; Figs. 5-6). 
Therefore it would have been obvious to one having ordinary skill in the art to allow the usage of processing groups similar to that which is 

With reference to claim 3, Han and Bae disclose all that is required as explained above with reference to the display device according to claim 2, wherein Bae further discloses that when a period that is as long as a time required for one touch detection to an entirety of the display unit in a case in which the detection target is a finger is defined as a unit period (see Figs. 3-4), the unit period in a case in which the detection target is a stylus pen is made up of one first detection processing period during which touch detection is performed in a state where the first grouping processing is performed by the grouping unit, one second detection processing period during which touch detection is performed in a state where the second grouping processing is performed by the grouping unit, and one or more display periods during which image display on the display unit is performed (see Figs. 5-8), and the one or more display period includes a display period that is longer than a display period when the detection target is a finger (in illustrating that the duration of the display period is greater due to extra signals of the frame; see Figs. 3, 6). 

claim 4, Han and Bae disclose all that is required as explained above with reference to the display device according to claim 2, wherein Bae further discloses that when a period that is as long as a time required for one touch detection to an entirety of the display unit in a case in which the detection target is a finger is defined as a unit period (see Figs. 3-4), the unit period in a case in which the detection target is a stylus pen is made up of a plurality of first detection processing periods during which touch detection is performed in a state where the first grouping processing is performed by the grouping unit, a plurality of second detection processing periods during which touch detection is performed in a state where the second grouping processing is performed by the grouping unit, and a plurality of display periods during which image display on the display unit is performed, and when focusing only on the first detection processing period and the second detection processing period in the unit period, the first detection processing period and the second detection processing period appear alternately (see Figs. 5-8). 

With reference to claim 5, Han and Bae disclose all that is required as explained above with reference to the display device according to claim 2, wherein Han further discloses a drive control unit (210, 220) configured to control switching of a drive system between first touch detection drive with a finger as the detection target and second touch detection drive with a stylus . 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Han, Pant, and Bae as applied to claim 2 above, and further in view of Kim et al. (US Patent Publication No. 2018/0081492; hereinafter Kim).
With reference to claim 6, while Han, Pant, and Bae disclose all that is required as explained above with reference to the display device according to claim 2, wherein Bae further disclose comprising an ID assignment unit configured to assign an ID to each of a plurality of stylus pens (see paragraph 182).
However, while discussing including the pen ID during a predetermined period (see paragraphs 261-262), there fails to be disclosure of time-division a recited.
 Kim discloses a display apparatus with a touch sensor for touch sensing capable of sensing touch input based on a plurality of pens or fingers (see abstract) wherein when a plurality of stylus pens are in use, touch detection with a stylus pen as the detection target is performed for each ID in a time-division manner (see paragraph 4). 
.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Han and Pant as applied to claim 7 above, and further in view of Kim et al. (US Patent Publication No. 2016/0320886; hereinafter Kim‘886).
With reference to claim 9, Han and Pant discloses all that is required as explained above to the display device according to claim 7, and while disclosing the switching circuit (200) connected to the first and second processing groups (300, 400) as explained above, there fails to be disclosure of the switches that make up the circuit as recited.
Kim‘886 discloses a touch sensor integrated type display device including a switching circuit (SB) (see paragraph 65; Fig. 1) wherein the switching circuit (SB) unit is made up of a plurality of transistors each having a control terminal to which a signal for controlling an on/off-state is given, a first conduction terminal connected to a sensor electrode, and a second conduction terminal connected to an analog front end, such that two transistors correspond to one sensor electrode (see paragraphs 90, 174; Fig. 
Therefore it would have been obvious to one of ordinary skill in the art to allow a switching unit to include transistors similar to that which is taught by Kim‘886 to be carried out in a switching unit similar to that which is taught by Han and Pant which allows for switching between first and second group processing units to thereby reduce routing wires and thus the size of the circuitry (see Kim’886; paragraph 21).


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KRAH (US2016/0224177) discloses a switching circuit (506) comprising a plurality of pixel mux block and configured to be coupled to sense circuitry, at least one of the signal lines configured to transmit a touch signal from the respective touch electrodes of the sense circuitry (see abstract, paragraph 55-60; Figs. 4-6).
PARK et al. (2017/0090658) discloses a coordinate input apparatus having a first and second grouping processor (141, 145) for processing touch and pen input signals (see Fig. 3-8).


Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on M0n.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625